  Case 19-31537         Doc 14      Filed 12/23/19 Entered 12/23/19 19:09:21               Desc Main
                                      Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


In re:                                    )
                                          )                      CASE NO.: 19-31537
SIBAHAM LTD. f/k/a                        )                      MOTION IN SUPPORT OF
MAHABIS LIMITED                           )
                                          )                      APPLICATION/DECLARATION
                                          )                      FOR SPECIAL ADMISSIONS
__________________________________________/



         The Undersigned Counsel, Attorney Paul S. Rothstein, moves this Court for entry of an Order to

grant him Special Admission status in the above-styled case and in support of this Motion, states:

    1. Local Rule 2090-2(b)(2) allows for Special Admission “where the amount in controversy or the

         importance of the case do not appear to justify double employment of counsel.” By granting

         Special Admission status, Undersigned Counsel would not have to associate local counsel.

    2. The circumstances of this case warrant Undersigned Counsel be granted Special Admission.

         Undersigned Counsel represents the Objecting Parties, Penwah and Dennis Thomas.

         Undersigned Counsel has represented them in trying to resolve their claims against the Debtor in

         UK Proceeding.

    3. Undersigned Counsel has received notice of these proceedings on Thursday, December 19, 2019.

         The emergency nature of these proceedings requires Undersigned Counsel to prepare appropriate

         response documents in an expedited fashion.

    4. Undersigned Counsel will file motions to vacate entered orders and request for other relief by

         Tuesday, December 24, 2019. Those documents confirm that Undersigned Counsel received no

         prior notice of these proceedings before entry of the orders. Moreover, In the summer of 2019,

         Mr. Rothstein began communications with Gareth Roberts at KRE Corporate Recovery LLP.
  Case 19-31537         Doc 14     Filed 12/23/19 Entered 12/23/19 19:09:21                 Desc Main
                                     Document     Page 2 of 6


        Administrator/Liquidator for SIBAHAM LTD. (F/K/A MAHABIS LTD.). On September 4,

        2019, Mr. Rothstein’s office transmitted a formal pre-suit demand, including over 500 complaints

        regarding the product subject of the Complaint, a draft class action complaint and a detailed

        description of the liability and damage alleged. On September 10, 2019, Mr. Roberts emailed Mr.

        Rothstein’s office and said: “We have discussed this matter with our solicitors and they will be

        responding to you in due course.” Mr. Rothstein followed up with an email that same day, on

        September 10, 2019. Since September 10, 2019, Mr. Rothstein has received no further

        communication from Mr. Roberts until a copy of the Chapter 15 Order was sent via Federal

        Express Overnight Mail.

    5. Undersigned Counsel Application/Declaration for Special Admissions in these proceedings is

        attached and made a part of this Motion as Exhibit 1.

    6. WHEREFORE, Undersigned Counsel, Paul S. Rothstein requests that this Court enter an Order

        granting him Special Admissions status.

        Dated December 23, 2019              Respectfully submitted,

        _/s/Paul S. Rothstein___Special Admission Status Requested
        Attorney Paul S. Rothstein
        Fl. Bar. No. 310123
        Penwah and Dennis Thomas
        Attorney Paul S. Rothstein, P.A.
        626 N.E. 1st Street
        Gainesville, FL 32601
        (352)376-7650
        (352)-374-7133
        psr@rothsteinforjustice.com

                                    CERTFIICATE OF SERVICE

I hereby certify that on the 23rd day of December 2019, the foregoing UNDERSIGNED
COUNSEL’S MOTION IN SUPPORT OF APPLICATION/ DECLARATION FOR SPECIAL
ADMISSIONS and a copy of has been served on all Parties required to be served by electronically
filing with the Clerk of the Court of the U.S. Bankruptcy Court of the Western, District Court of North
Carolina by using the CM/ECF system.

                                                         /s/ Paul S. Rothstein
                                                         Paul S. Rothstein


                                                    2
Case 19-31537   Doc 14   Filed 12/23/19 Entered 12/23/19 19:09:21   Desc Main
                           Document     Page 3 of 6




                          EXHIBIT 1

     APPLICATION/DECLARATION FOR
          SPECIAL ADMISSIONS
         Case 19-31537      Doc 14     Filed 12/23/19 Entered 12/23/19 19:09:21            Desc Main
                                         Document     Page 4 of 6

                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


In re:                                         )
                                               )               Case No. 19-31537
SIBAHAM LIMITED f/k/a                          )               Chapter 15
MAHABIS LIMITED                                )
                                               )               Application/Declaration for
                                               )               Special Admission
Debtor in a Foreign Proceeding.                )



(1)      Name.          Paul                     S._______________         Rothstein________________
                        First                  Middle                        Last

(2)      Residence. I reside in the following state: Florida              ____________________________

(3)      Business Address. I am an attorney and practice law under the name of or as a member of the
         following firm:

         Firm name: Attorney Paul S. Rothstein P.A.____________________________________________
         Mailing address: 626 N.E. First Street__________________ City/State/Zip: 32601________
         Telephone number: (352) 376-7650             ___________________________________________
         Facsimile number: (352) 374-7133       ________________________________________________
         E-mail address: psr@rothsteinforjustice.com                               ____________________
         (Application will not be considered without an e-mail address to receive electronic notification.)

(4)      Jurisdiction of this Court. I, by execution of this Application and Affidavit, consent and agree to
         comply with the applicable statutes, laws, and rules of the State of North Carolina, with all
         applicable federal statutes, laws, and rules, including Local Rules of the United States Bankruptcy
         Court for the Western District of North Carolina I consent to the jurisdiction of the United States
         Bankruptcy Court for the Western District of North Carolina in all matters of attorney conduct.

(5)      I am a member in good standing of the Northern District of Florida, proof of which will be filed
         on December 24, 2019.

         Additional Bar Membership. I have been admitted to practice before the following courts: (List all
         of the courts Applicant has been admitted to practice before: United States District Courts; United
         States Circuit Courts of Appeals; the Supreme Court of the United States; and courts of other
         states By signing this Affidavit, I certify that I am a member in good standing of each of the listed
         bars unless otherwise noted.


Court                                    Date of Admittance       Good Standing
Middle District of Florida               4/30/1981                Yes

Page 1 of 2
       Case 19-31537           Doc 14        Filed 12/23/19 Entered 12/23/19 19:09:21                          Desc Main
                                               Document     Page 5 of 6

Northern District of Florida                    10/6/1982                      Yes
11th Circuit Court of Appeals                   10/20/1989                     Yes
5th Circuit Court of Appeals                    12/8/2008                      Yes
2nd Circuit Court of Appeals                    11/21/2012                     Yes
Northern District of California                 1/23/2013                      Yes
9th Circuit Court of Appeals                    6/26/2013                      Yes
District Court of Colorado                      7/11/2014                      Yes
Southern District of Texas                      8/21/2014                      Yes
10th Circuit Court of Appeals                   10/17/2014                     Yes

Northern District of Illinois                   02/8/2018                      Yes
Southern District of California                 8/20/2015                      Yes
Southern District of Florida                    3/31/2017                      Yes
Supreme Court of Ohio                           7/5/2017                       Yes
3rd Circuit Court of Appeals                    7/25/2017                      Yes

(6)    Pending Disciplinary Matters. Are you presently the subject of any formal suspension or
       disbarment proceedings, and have you been notified by any disciplinary agency of the initiation of
       formal procedures? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Yes XNo

(7)    Curtailment of Prior Pro Hac Vice Admissions. Have you ever had any application for admission
       pro hac vice in this or any other jurisdiction denied or any pro hac vice admission revoked?
          Yes     XNo

(8)    Criminal Sanctions. Have you ever been convicted of a felony under the laws of the District of
       Columbia or of any State or under the laws of the United States?
          Yes     X No

(9)    Present and Previous Pro Hac Vice in this Court. Have you, within the last ten (10) years, filed an
       application to appear pro hac vice in the United States District Court for the District of North
       Carolina or another court in the state of North Carolina?
       □ Yes □X No

(10)   Electronic Notification. By submitting this application, I consent to electronic notification.

(11)   Represented Party/Parties. I seek to represent the following party/parties:
       Penwah Thomas and Dennis Thomas

      The statements contained in this two page Declaration for Special Admission are made
under penalties of perjury and are of personal knowledge and true and correct.



                                                                           By:/s/ Paul S. Rothstein ______________
                                                                          Signature of Applicant




Page 2 of 2
Case 19-31537   Doc 14   Filed 12/23/19 Entered 12/23/19 19:09:21   Desc Main
                           Document     Page 6 of 6
